t c summary opinion united_states tax_court debra d mcnair petitioner v commissioner of internal revenue respondent docket no 7487-03s filed date debra d mcnair pro_se laurie a nasky for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioner’s federal income taxes and accuracy-related_penalties under sec_6662 as follows year deficiency dollar_figure big_number penalties sec_6662 dollar_figure dollar_figure after concessions the issues for decision for and are whether petitioner is entitled to claimed dependency_exemption deductions and related child tax_credits whether petitioner is entitled to deductions claimed on schedule c profit or loss from business with respect to her secretarial services business and whether petitioner is liable for accuracy-related_penalties under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when she filed her petition petitioner resided in richton park illinois on her federal_income_tax returns for and petitioner reported wages of dollar_figure in and dollar_figure in from her job as an administrative assistant at a law firm in chicago illinois in her testimony petitioner disavowed most of the deductions claimed on her tax returns for and petitioner’s returns contained numerous errors and claims for deductions to which she clearly was not entitled petitioner generally blamed her tax_return_preparer for the mistakes she stated repeatedly during her testimony that she provided her tax_return_preparer with her tax documentation and other requested information but that she was not given the opportunity to review her returns before the tax_return_preparer filed them electronically she testified that she did not know of the inaccuracies in her returns until they were selected for examination during the examination of her returns petitioner submitted a form 1040x amended u s individual_income_tax_return for marked for information only do not process with unsigned draft form sec_1040 individual_income_tax_return marked amended for and none of these amended forms were filed these draft documents were prepared by sherwin clark clark to whom petitioner gave a power_of_attorney to represent her before the internal_revenue_service as explained further herein these draft returns were used by petitioner and her representative in their administrative negotiations with respondent and in explaining concessions a dependency_exemption deductions and child tax_credits petitioner was unmarried during the years in issue and filed her tax returns as head_of_household petitioner claimed dependency_exemption deductions for her mother and three children the children who were not her biological children two of the children shawnda swain and ebony redmond were the children of petitioner’s niece the other child tanisha moore was the child of a person petitioner described as a friend or partner in crime of her niece petitioner testified that shawnda swain and ebony redmond stayed with her for approximately to months in and and that tanisha moore lived with her for to months in petitioner admitted that tanisha moore did not live with her in and that she should not have claimed a dependency_exemption deduction for her in in claiming the dependency_exemption deductions for the children petitioner incorrectly described her relationship to them on her return petitioner stated that shawnda swain and tanisha moore were her foster children and that ebony redmond was her son on her return petitioner incorrectly stated that tanisha moore was her daughter that shawnda swain was her foster_child and that ebony redmond was her son in addition to the dependency_exemption deductions petitioner also claimed various child tax_credits for shawnda swain ebony redmond and tanisha moore on her return petitioner claimed a credit for child and dependent care expenses of dollar_figure a child_tax_credit of dollar_figure and an additional_child_tax_credit of dollar_figure on her return petitioner claimed a child_tax_credit of dollar_figure and an additional_child_tax_credit of dollar_figure by notice_of_deficiency respondent allowed petitioner a dependency_exemption deduction for her mother and permitted filing as head_of_household but respondent disallowed the dependency_exemption deductions and related child tax_credits for the three children b schedule c deductions petitioner attached a schedule c to each of her returns for and to reflect the results of the secretarial and administrative services business she conducted under the name of debra’s secretarial services most of the receipts petitioner reported on schedule c for were for administrative and secretarial tasks for the pastor of a church on her schedule c petitioner reported a net_loss of dollar_figure for debra’s secretarial services based on gross_income of dollar_figure less deductions of dollar_figure the deductions consisted of the following expenses dollar_figure for advertising dollar_figure for rented or leased vehicle expenses dollar_figure for repairs and maintenance and dollar_figure in supplies during the examination of her return petitioner conceded that her schedule c contained many errors such as the deduction for leased vehicle expenses although petitioner admitted that she never leased a car in as stated previously with assistance from her authorized representative clark petitioner prepared a draft amended return that was used for discussion and settlement purposes but never was filed with the internal_revenue_service on her draft amended schedule c petitioner stated that she earned dollar_figure of income in addition to the amount reported on her return as filed and she claimed dollar_figure in expenses including dollar_figure for mileage dollar_figure for tax preparation fees dollar_figure for postage dollar_figure in supplies and dollar_figure for a cellular telephone this draft was petitioner’s position at trial by notice_of_deficiency respondent disallowed dollar_figure of petitioner’s claimed schedule c expenses and determined an additional dollar_figure of unreported income the dollar_figure in expenses allowed by respondent included dollar_figure for transportation_expenses mileage from first job to second job dollar_figure for postage dollar_figure for supplies including depreciation on a computer and dollar_figure for a cellular telephone at trial the parties stipulated orally that the entire cost of the computer purchased in date was dollar_figure and that this amount properly was deductible as petitioner’s business_expense in pursuant to sec_179 petitioner conceded the previously claimed deductions for supplies other than the amount stipulated as the cost of the computer and deducted pursuant to sec_179 on her schedule c petitioner reported a net_loss of dollar_figure petitioner reported gross_income of dollar_figure less deductions of dollar_figure the deductions consisted of dollar_figure for rented or leased business property and dollar_figure in repairs and maintenance petitioner admitted that her return contained many errors and with the assistance of her authorized representative clark petitioner prepared a draft amended return to facilitate settlement in the unfiled draft amended schedule c petitioner claimed dollar_figure for transportation_expenses mileage from first job to second job dollar_figure in tax preparation costs dollar_figure for office expenses dollar_figure for supplies and dollar_figure for a cellular telephone by notice_of_deficiency respondent disallowed all but dollar_figure of petitioner’s schedule c deductions respondent’s determination of the business deductions allowed to petitioner for was equal to percent of the gross_receipts reported on petitioner’s schedule c at trial petitioner admitted that she had no substantiation of her business_expenses for except for a bill from her tax_return_preparer for dollar_figure she conceded all deductions for business_expenses in excess of those allowed in respondent’s notice_of_deficiency except for claims for deductions for business transportation_expenses and for the tax_return preparation bill discussion in general the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a sec_7491 does not apply in this case to shift the burden_of_proof to respondent petitioner has neither alleged that sec_7491 applies nor established her compliance with the requirements of sec_7491 and b to substantiate items maintain required records and cooperate fully with respondent’s reasonable requests dependency_exemption deductions and related child tax_credits sec_151 provides for a dependency_exemption deduction for each of a taxpayer’s dependents as defined in sec_152 sec_24 provides for a child_tax_credit with respect to each qualifying_child of the taxpayer and sec_24 provides for an additional_child_tax_credit for a taxpayer with three or more qualifying children sec_24 defines the term qualifying_child to mean any individual if the taxpayer is allowed a deduction under sec_151 with respect to that individual for the taxable_year the individual has not reached the age of at the close of the calendar_year in which the taxpayer’s taxable_year begins and the individual bears a relationship to the taxpayer specified in sec_32 sec_21 authorizes a credit for employment-related_expenses paid_by the taxpayer to enable the taxpayer to be gainfully_employed for a period during which there are one or more qualifying individuals with respect to the taxpayer the term qualifying_individual includes an individual under the age of for whom the taxpayer is allowed a deduction under sec_151 sec_21 generally to qualify as a dependent under sec_151 an individual must receive over half of his or her support from the taxpayer in the calendar_year in which the taxpayer’s taxable_year begins and must satisfy a relationship or member-of- household test as prescribed in sec_152 sec_152 in general a grandnephew a grandniece or an otherwise unrelated child may qualify as a dependent only if for the taxable_year of the taxpayer that individual has as his or her principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household sec_152 sec_1_152-1 income_tax regs provides that an individual is treated as a member of the taxpayer’s household under sec_152 only if he or she lives with the taxpayer and is a member of the taxpayer’s household for the entire taxable_year see 268_f2d_208 9th cir affg per curiam 30_tc_879 golden v commissioner tcmemo_1997_355 petitioner admits that neither shawnda swain nor ebony redmond nor tanisha moore lived with her for the entire taxable_year in or accordingly the children do not qualify as petitioner’s dependents under sec_152 and petitioner is not entitled to dependency_exemption deductions or the related child tax_credits for shawnda swain or ebony redmond or tanisha moore schedule c expenses sec_162 allows a taxpayer to deduct ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business generally deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any claimed deduction rule a 503_us_79 a taxpayer is required to maintain records sufficient to substantiate deductions that he or she claims on his or her tax_return sec_6001 sec_1_6001-1 income_tax regs if a taxpayer cannot fully substantiate a business deduction the court generally may estimate the amount of certain expenses if the taxpayer provides sufficient evidence that he or she has incurred a deductible expense 39_f2d_540 2d cir however sec_274 overrides the so-called cohan_rule for expenses_incurred for travel or with respect to certain types of property such as a passenger_automobile a computer_or_peripheral_equipment or a cellular telephone or similar telecommunication equipment under sec_274 a deduction is not allowed unless the taxpayer is able to substantiate the expense by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement establishing the amount time place and business_purpose of the expense since petitioner has conceded that the schedules c to her and tax returns as filed were filled with errors we will not address the items from those original returns and will instead review whether petitioner is entitled to the revised items reported on the draft amended returns on which she relied at trial for petitioner admitted that she underreported receipts on her amended schedule c by dollar_figure and we hold that her gross_receipts are increased by this additional_amount with respect to the deductions she claimed on her draft amended schedule c petitioner produced a very limited amount of supporting evidence regarding her mileage deduction petitioner testified that she drove to various training seminars and meetings with business contacts and she produced photocopies of calendar entries to document dates places and purposes of those trips the handwritten calendar entries show that petitioner traveled to st louis milwaukee detroit and toledo to attend courses in word processing and other document-production programs civil litigation legal writing and electronic billing petitioner did not produce certificates of attendance or receipts showing payment for these courses in the absence of sufficient substantiation particularly in light of the strict substantiation rules for business travel under sec_274 we hold that petitioner is not entitled to a business travel allowance in excess of the dollar_figure allowed by respondent in support of her claimed deduction for supplies petitioner produced a receipt dated date for purchase of a computer and inkjet printer for dollar_figure applying a percent declining balance method_of_depreciation respondent allowed petitioner a dollar_figure deduction for supplies including computer depreciation in at trial the parties stipulated orally that petitioner was entitled to a deduction for the full dollar_figure cost of the computer under sec_179 for we consider the stipulation binding and hold that petitioner is entitled to the dollar_figure deduction under sec_179 for but that no other amount is allowable for supplies petitioner produced a dollar_figure bill from quick refunds for the preparation of her tax_return but the bill did not itemize how much of the total bill was due to the preparation of her schedule c we allocate half the bill to preparation of petitioner’s schedule c and we hold that petitioner is entitled to deduct dollar_figure for tax preparation fees on schedule c to her return the balance of the tax_return preparation fee is not deductible since petitioner claimed the standard_deduction petitioner did not have any receipts for expenses in excess of the dollar_figure respondent allowed for the cellular telephone or the dollar_figure in postage and accordingly we sustain respondent with respect to these matters with respect to her draft amended schedule c petitioner did not introduce any documentation except a bill from her tax_return_preparer in the amount of dollar_figure as with her return we hold that she is entitled to deduct half of that bill on her schedule c for the cost of preparing her schedule c in addition because of the lack of any further substantiation and because of petitioner’s concessions we sustain respondent’s determination of petitioner’s receipts accuracy-related_penalties sec_6662 provides that a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable petitioner conceded the claim for education credits set forth on her tax_return for during the hearing of this case petitioner conceded her claim for education expense deductions for and that concession negates any claim for education credits in any event petitioner is not entitled to a hope scholarship credit under sec_25a because she failed to show or even allege that she was a half-time_student for any portion of sec_25a and petitioner is not entitled to a lifetime_learning_credit for because she failed to show that during she paid qualified_tuition_and_related_expenses within the meaning of sec_25a and as defined in sec_25a attempt to comply with the provisions of the internal_revenue_code and includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard sec_6662 the accuracy-related_penalty does not apply to any portion of an underpayment_of_tax if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith sec_6664 the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs good_faith reliance on an accountant may in some circumstances satisfy the reasonable_cause and good_faith exception 469_us_241 94_tc_473 peete v commissioner tcmemo_2004_31 where a taxpayer does not exercise due care in filing her returns and does not review the returns prior to filing the fact that the returns were prepared by an accountant is no defense to the imposition of the sec_6662 penalties sandoval v commissioner tcmemo_2001_310 affd 67_fedappx_252 5th cir in this case it is clear that petitioner did not exercise due care in the filing of her returns petitioner did not review her returns before they were filed and clearly did not make a reasonable effort to determine whether the returns were accurate before authorizing her tax_return_preparer to file them petitioner has not kept accurate records substantiating the deductions claimed on her returns and she and her authorized representative testified that many of the deductions claimed on her returns were based upon estimates or simply were made up accordingly we hold that petitioner is liable for the accuracy- related penalties reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
